UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 15, 2013 NTS REALTY HOLDINGS LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32389 (Commission file number) 41-2111139 (IRS Employer Identification No.) 600 North Hurstbourne Parkway Suite 300 Louisville, Kentucky 40222 (Address of principal executive offices) (502) 426-4800 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On February 15, 2013, NTS Realty Holdings Limited Partnership (the “Company”) issued a press release announcing that on February 15, 2013, the Company received notice that a putative class action lawsuit was filed on February 15, 2013 in the Court of Chancery of the State of Delaware against the Company, each of the members of the board of directors of NTS Realty Capital, Inc., the Company’s managing general partner (“Realty Capital”), NTS Merger Parent, LLC, NTS Merger Sub, LLC (“Merger Sub”) and Realty Capital, alleging, among other things, that the board of directors breached their fiduciary duties to the unitholders of the Company in connection with the board’s approval of the merger between Merger Sub and the Company (the “Merger”).The complaint seeks, among other things, to enjoin the defendants from completing the Merger as currently contemplated. A copy of the press release is being furnished as Exhibit 99.1 to this report and incorporated herein by reference. FORWARD LOOKING STATEMENTS This document contains forward looking statements that can be identified by the use of words like “would,” "believe," "expect," "may," "could," "intend," "project," "estimate," or "anticipate." These forward looking statements, implicitly or explicitly, include assumptions underlying the statements and other information with respect to the Company's beliefs, plans, objectives, goals, expectations, estimates, intentions, financial condition, results of operations, future performance and business, including its expectation of, and estimates with respect to, revenues, expenses, earnings, return of and on equity, return on assets, asset quality and other financial data and performance ratios.Although the Company believes that the expectations reflected in its forward looking statements are reasonable, these statements involve risks and uncertainties which are subject to change based on various important factors, some of which are beyond the Company’s control.Important factors that would cause actual results to differ materially from expectations are disclosed under “Risk Factors” and elsewhere in the Company’s most recent annual report on Form 10-K, which was filed on March 23, 2012, and registration statement on Form S-4, which became effective on October 27, 2004. If one or more of the factors affecting forward looking information and statements proves incorrect, the Company's actual results of operations, financial condition or prospects could differ materially from those expressed in, or implied by, the forward looking information and statements contained in this document. IMPORTANT ADDITIONAL INFORMATION The Company has filed a preliminary proxy statement and will file other documents regarding the proposed Merger with the Securities and Exchange Commission (the "SEC").The definitive proxy statement will be sent to our Unitholders seeking their approval of the matters discussed above at a special meeting of Unitholders.Unitholders are urged to read the proxy statement and any other relevant document when they become available because they will contain important information about us, the proposed Merger and related matters.Unitholders may obtain a free copy of the definitive proxy statement (when available) and other documents 2 filed by us with the SEC at the SEC's web site at www.sec.gov.Unitholders may also obtain the definitive proxy statement (when available) and other related SEC documents free of charge by directing a request to Gregory A. Wells, NTS Realty Holdings Limited Partnership, 600 North Hurstbourne Parkway, Suite 300, Louisville, Kentucky 40222, telephone: (502) 426-4800. The Company, its managing general partner and its managing general partner’s directors, executive officers and other members of its management and employees (including J.D. Nichols and Brian F. Lavin) may be deemed participants in the solicitation of proxies from the unitholders of the Company in connection with the proposed transactions.Information regarding the special interests of persons who may be deemed to be such participants in the proposed transactions will be included in the proxy statement described above.Additional information regarding the directors and executive officers of the Company’s managing general partner is also included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011, which were filed with the SEC on March 23, 2012, and subsequent statements of changes in beneficial ownership on file with the SEC.These documents are available free of charge at the SEC’s web site at www.sec.gov. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements of Businesses Acquired: N/A (b) Pro Forma Financial Information: N/A (c) Shell Company Transactions: N/A (d) Exhibits: Press release of NTS Realty Holdings Limited Partnership, dated February 15, 2013 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NTS REALTY HOLDINGS LIMITED PARTNERSHIP By: NTS Realty Capital, Inc. Its: Managing General Partner By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Executive Vice President and CFO Date: February 15, 2013 4 EXHIBIT INDEX (a) Financial Statements of Businesses Acquired: N/A (b) Pro Forma Financial Information: N/A (c) Shell Company Transactions: N/A (d) Exhibits: Press release of NTS Realty Holdings Limited Partnership, dated February 15, 2013 5
